—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Kings County (Rigler, J.), entered July 29,1987, which granted the plaintiff’s motion for a pendente lite award of appraisal and valuation fees in the sum of $2,500.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, and the motion is denied.
It was an improvident exercise of the Supreme Court’s discretion to grant the plaintiff’s request for pendente lite appraisal and valuation fees. The purpose of a pendente lite award of expert fees is to enable the moving spouse to carry on or defend the action (see, Domestic Relations Law § 237 [a]). The record reveals that the plaintiff, a psychologist, enjoys an *802annual income of over $85,000 and she did not challenge the defendant’s assertion that her 1986 income was as high as $198,000. Upon this record, the plaintiffs contention that she is financially incapable of paying the fees she has requested is simply untenable (see, Katsaros v Katsaros, 133 AD2d 611; Cook v Cook, 95 AD2d 768; cf., Ahem v Ahern, 94 AD2d 53).
In light of our determination, we do not reach the other contentions raised on this appeal. Lawrence, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.